El Juez Asociado Sr. Aldrey,
emitió la opinión 'del tribunal.
*447Eosa Falcó, en representación- de -un Rijo suyo menor de edad, inició un pleito ante el Tribunal de Distrito de Maya-guez, quien le concedió el derecho de litigar como pobre reci-biendo gratuitamente los servicios del tribunal. Traído el pleito ante nosotros en grado de apelación y siéndole con-traria nuestra sentencia, ha interpuesto recurso de apela-ción para ante el Tribunal Supremo de los Estados Unidos.
Alegando estos hechos y que el secretario de este tribunal íe exige la cantidad de 32 pesos en sellos de rentas para adherirlos a la certificación de la transcripción de la apela-ción que ha de librar para ser presentada en el tribunal de apelación, solicita que expidamos un auto perentorio de mandamus por el que obliguemos al secretario a autorizar la transcripción sin cobrar cantidad alguna por sus servicios.
La ley de 10 de marzo de 1904, referente a los derechos y compensación de ciertos funcionarios, al determinar las cantidades que el secretario del tribunal de distrito y el már-shal podrán legalmente cobrar por los servicios que pres-taren en el cumplimiento de los deberes que la ley les im-' pone, concedió al juez la facultad de relevar del pago de ellos a las partes en las acciones civiles 'cuando se le justificare la imposibilidad de pagarles y que tienen una buena causa de acción o de defensa. Así, pues, de acuerdo con tal ley, la resolución del Tribunal de Distrito de Mayagüez no tiene más alcance que el de relevar a Eosa, Falcó del pago de los derechos en ella mencionados que se devenguen en dicho tribunal, por lo que no puede obligar esa resolución al secre-tario de este tribunal ni podemos apoyarnos en ella para compelerle a que autorice ia transcripción sin cobrar la can-tidad que reclama.
Además, los derechos que cobra nuestro secretario no han sido establecidos por la ley antes mencionada, sino por la posterior de 12 de marzo de 1908 fijando determinados dere-chos, sin que exista disposición legal alguna que autorice a este tribunal para eximir de su pago.
*448La solicitud de mandamus debe ser negada.

Denegada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutcbison.